Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 02/14/2022. Claims 1-19 are presently pending and are presented for examination. Claims 2-3 & 12-13 are canceled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0111257, filed on 09/09/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et. al. (U.S. Publication No. 2019/0143992) in view of Soliman (U.S. Publication No. 2020/0031371) in further view of Buzzetti et. al. (U.S. Publication No. 2017/0028991) in even further view of Kallmeyer et. al. (D.E. Publication No. 10-2017/215595).
Regarding claim 1
Sohn discloses “A method of controlling autonomous driving, comprising: collecting, by one or more processors, driving information of a driver and curvature information of a road;” (See Sohn [0009] “wherein the self-driving learning apparatus and method allow characteristics of the various road driving environments, which are difficult to reflect in a development process, to be reflected in a self-driving system by collecting driving experience information of a real human driver in advance and analyzing and learning the driving experience information.” & [0016] “The driving environment information may include at least one of vehicle type information, detailed road map information for self-driving including curvature/grade/lane information, road surface condition information, and climate information of a region in which the vehicle travels.”).
Sohn discloses “generating, by the one or more processors, a driving pattern of the driver, defined by associating behaviors in longitudinal and lateral directions of the vehicle based on the driving information;” (See Sohn [0015] “The behavior control information may be longitudinal and lateral control information which includes at least one of lane change information, acceleration and deceleration information, and left and right turn information.”).
Sohn discloses “wherein the driving information includes longitudinal acceleration and lateral acceleration that are collected to a time point of terminating intervention of the driver from a time point of starting intervention of the driver with respect to the vehicle,” (See Sohn [0002] “The present invention relates to a self-driving learning apparatus and method using driving experience information, and more particularly, to a self-driving learning apparatus and method using driving experience information which collect environment information necessary for self-driving and self-driving experience information from a vehicle being manually driven by a driver and apply the collected information to a self-driving system.”, & [0015] “The behavior control information may be longitudinal and lateral control information which includes at least one of lane change information, acceleration and deceleration information, and left and right turn information.”).
Sohn discloses all of the elements of the claimed invention except “and setting, by the one or more processors, the driving pattern to a constraint condition for driving torque and brake pressure and operating the vehicle based on the driving pattern”, “wherein the generating of the driving pattern includes: passing, by the one or more processors, the collected longitudinal acceleration and lateral acceleration through a predetermined filter to remove noise;”, “and calculating, by the one or more processors, a diagram in a closed curve shape that corresponds to a driving tendency of the driver using the longitudinal acceleration and lateral acceleration from which the noise is removed,”, & “wherein, the closed shape includes a rounded shape, a rhombus shape, and cross shapes, and an aggressive driving tendency, a normal driving tendency and a defensive driving tendency may be modeled the round shape, the rhombus shape and the cross shape, respectively.”.
Soliman discloses “and setting, by the one or more processors, the driving pattern to a constraint condition for driving torque and brake pressure and operating the vehicle based on the driving pattern.” (See Soliman [0047] “Referring to FIGS. 11 and 12, in some implementations, during the autonomous driving mode, the propulsion system 140 adjusts its parameters based on the learned ideal driver behavior 213 for vehicle acceleration and braking and steering behaviors, since it maximizes the energy efficiency of the vehicle 100d.” & [0040] “The parameters of the propulsion system 140 may include, but are not limited to, propulsion power or wheel torque response profiling or delay, gear shifting, axle torque distribution from front to rear or vice-versa, engine torque response and/or engine speed operating point in the case of a hybrid, power split between electric propulsion and combustion engine propulsion or even the powertrain operating state in the case of a full or plug-in parallel hybrid electric vehicle (HEV).”).
Sohn and Soliman are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sohn to incorporate the teachings of Soliman to incorporate a constraint condition for a braking and driving torque autonomous control signal. Doing so provides a known method in the art to implement driving constraints based upon a specific driver profile history, for an autonomous controller, advantageously as doing so would reduce a sense of unfamiliarity between autonomous driving and actual driving, thus providing a feeling of comfort to an autonomous vehicle occupant.
Buzzetti discloses “wherein the generating of the driving pattern includes: passing, by the one or more processors, the collected longitudinal acceleration and lateral acceleration through a predetermined filter to remove noise;” (See Buzzetti [0027]-[0028] “According to a possible embodiment, system 1 comprises a module 2 for pre-processing the signals, representing the longitudinal acceleration a.sub.x and the lateral acceleration a.sub.y. Such pre-processing module 2 is shown in more detail in FIG. 3. More in particular, the pre-processing module 2 comprises a first non-linear filter 3, for the filtering of out-of-scale signals, preferably samples not included between −10 and +10 m/ŝ2. Module 2 further and preferably comprises a second low-pass filter 4, preferably a first order filter with a cut-off frequency of 1 Hz.”).
Buzzetti discloses “and calculating, by the one or more processors, a diagram in a closed curve shape that corresponds to a driving tendency of the driver using the longitudinal acceleration and lateral acceleration from which the noise is removed,” (See Buzzetti Figs. 4 & 8, & [0002] “Several techniques, for estimating the driving style of vehicle drivers, are known. Such techniques should be used in relation to the estimated fuel consumption, to the driver's behavioural safety or to estimate, in general, his driving skills. According to some techniques, the estimation is also made to implement an automatic control of some aspects of the vehicle driving.”).
Sohn, Soliman, and Buzzetti are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Sohn to incorporate the teachings of Buzzetti to incorporate a g-g diagram with filtered accelerations corresponding to driving behaviors or styles. Doing so provides a known method in the art to regulate raw data for better implementing driving constraints, advantageously as doing so would reduce distortions of measured accelerations, improving accuracy of real driver model control signals for an autonomous system, thus providing a feeling of comfort to an autonomous vehicle occupant by providing more accurate modeling of real driver data.
Kallmeyer discloses “wherein, the closed shape includes a rounded shape, a rhombus shape, and cross shapes, and an aggressive driving tendency, a normal driving tendency and a defensive driving tendency may be modeled the round shape, the rhombus shape and the cross shape, respectively.” (See Kallmeyer Fig. 2, disclosing closed shape diagrams of a plurality of shapes (including circular, rhombus, and cross patterns), 
    PNG
    media_image1.png
    499
    713
    media_image1.png
    Greyscale
 the shapes characterizing driving behavior as per [0019] “A further development provides that a driving behavior is detected by the control unit and stored as a gg profile. In other words, the longitudinal acceleration ax (s) and the lateral acceleration ay (s) of a motor vehicle are detected and a gg profile, which characterizes the detected acceleration behavior, is generated from the captured data by the control unit. ​For example, it is possible for the driving behavior to be detected continuously or during a detection mode, and the values of the longitudinal acceleration ax (s) and the transverse acceleration ay (s) to be logged. The modification parameters can be determined in such a way that they generate a gg profile which reproduces the driving behavior. This results in the advantage that modification parameters mx, my, mxy1, mxy2 can be determined, which describe the driving behavior of a driver.” Modeling characterized behaviors to any shape would be obvious in view of Kallmeyer, see [0002] “In order to minimize the wear of a motor vehicle and the loading of the vehicle occupants, it is necessary to learn a gentle and predictive driving style. Investigations have shown that such a driving style, as is maintained, for example, by chaufes, has a characteristic acceleration behavior which differs from that of a normal driver and can be described in so-called gg profiles.​”, & [0029] “​FIG. 2 shows possible gg profiles 4 which are generated by different parameter sets PAR1, PAR2, PAR3, PAR4, PAR5, PAR6. A respective parameter set Par can comprise the four modification parameters mx, my, mxy1, mxy2. The gg profiles 4 define values of the longitudinal acceleration ax (s) and the lateral acceleration ay (s), which are permissible in the case of a trajectory S to be calculated.”.).
Sohn, Soliman, Buzzetti, and Kallmeyer are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Sohn to incorporate the teachings of Kallmeyer to incorporate a g-g diagram with acceleration profiles of different shapes corresponding to driving behaviors or styles. Doing so provides a known method in the art for classifying driving behaviors, advantageously provided for driving assistance optimized with respect to acceleration behavior, improving occupant comfort during driving at varying levels of autonomy.
Regarding claim 4
Sohn modified discloses all of the elements of the claimed invention except “The method of claim 1, wherein the predetermined filter includes at least one of a moving average filter (MAF) or a low pass filter (LPF).”
Buzzetti discloses “The method of claim 1, wherein the predetermined filter includes at least one of a moving average filter (MAF) or a low pass filter (LPF).” (See Buzzetti [0028] “Module 2 further and preferably comprises a second low-pass filter 4, preferably a first order filter with a cut-off frequency of 1 Hz.”).
Sohn, Soliman, and Buzzetti are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Sohn to incorporate the teachings of Buzzetti to incorporate a low pass filter for filtering out noise or disturbances from a sensor reading. Doing so provides a known method in the art to regulate raw data, advantageously as doing so would reduce distortions of measured accelerations, improving accuracy of real driver model control signals for an autonomous system, thus providing a feeling of comfort to an autonomous vehicle occupant by providing more accurate modeling of real driver data.
Regarding claim 5
Sohn discloses “The method of claim 1, further comprising: matching and storing, by the one or more processors, the collected curvature information and a driving pattern corresponding to the calculated diagram.” (See Sohn Fig. 5, Char. S210, & [0057] “Obtained driving experience information and driving environment information may be stored in a driving experience database (DB) 400 through an external network 600 by being matched according to a driving time and a region through which the vehicle travels.”).
Regarding claim 6
Sohn modified discloses all of the elements of claim 5 and Sohn further discloses all of the elements of the claimed invention except “The method of claim 5, wherein the storing includes: classifying, by the one or more processors, the diagram into a plurality of sections according to a change in driving state;” & “and storing, by the one or more processors, a boundary value of the longitudinal acceleration and the lateral acceleration in the plurality of sections.”
Buzzetti discloses “The method of claim 5, wherein the storing includes: classifying, by the one or more processors, the diagram into a plurality of sections according to a change in driving state;” (See Buzzetti Fig. 8, & [0019] “FIG. 8 shows a possible admissible acceleration curve at the base of the system and of the method for estimating the driving style according to the invention, where the area, delimited by such curve, is divided into parts with different admissibility as for the driving style.”, & Sohn [0040] “In addition, the control information collecting sensor 102 collects behavior control information of the traveling vehicle. The control information collecting sensor 102 is a sensor which is provided inside a vehicle which is controlled by a driver or self-driving information for acquiring longitudinal and lateral control information of the vehicle.”).
Buzzetti discloses “and storing, by the one or more processors, a boundary value of the longitudinal acceleration and the lateral acceleration in the plurality of sections.” (See Buzzetti Fig. 8, & [0031] “System 1, in particular the elaboration module 6 itself, comprises a memory module 7, wherein pairs of the admissible limit values of the longitudinal and lateral accelerations are stored.”, & Sohn [0074] “Then, the self-driving learning apparatus analyzes and learns parameters for a driving environment condition related to the behavior of the ego vehicle, types of parameter values, and a change condition and a range of variation of a parameter that is considered to have affected the behavior of the ego vehicle (S230).”).
Sohn, Soliman, and Buzzetti are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Sohn to incorporate the teachings of Buzzetti to incorporate a sectioned g-g diagram with acceleration boundary values. Doing so provides a known method in the art to implement constrained control of an autonomous vehicle, advantageously as doing so would provide a closed admissible acceleration curve, tailored to an occupants driving tendencies, thus providing a feeling of comfort to an autonomous vehicle occupant by providing more accurate modeling of real driver data.
Regarding claim 7
Sohn discloses “The method of claim 6, wherein the plurality of sections include a deceleration section, a turn section, and an acceleration section.” (See Sohn [0041] “Here, the behavior control information employed in the embodiment of the present invention is longitudinal and lateral control information which includes at least one of lane change information, acceleration and deceleration information, and left and right turn information.”).
Regarding claim 8
Sohn modified discloses all of the elements of the claimed invention and Sohn further discloses all of the elements of the claimed invention except “The method of claim 6, wherein the generating of the driving pattern includes variably adjusting, by the one or more processors, a size of the diagram and the boundary value of the longitudinal acceleration and the lateral acceleration when a curvature of the road is changed.” 
Buzzetti discloses “The method of claim 6, wherein the generating of the driving pattern includes variably adjusting, by the one or more processors, a size of the diagram and the boundary value of the longitudinal acceleration and the lateral acceleration when a curvature of the road is changed.” (See Buzzetti [0065] “For example, with reference to FIG. 8, three concentric curves are represented with the same shape and different only for a scale factor. The outer curve corresponds to the admissible accelerations curve, as previously described. The two inner curves represent both acceptable accelerations conditions, but the halfway curve, nearer to the outer curve, delimits an area closer to the maximum admissible conditions.” Also see Sohn Fig. 5 Chars. S230-S240, [0044] “Thus, the present invention allows environment information with various variables acquired in an actual driving situation, rather than in a self-driving system using a scenario or usage example designed in advance by a system developer, to be applied to a self-driving system.”, & [0016] “The driving environment information may include at least one of vehicle type information, detailed road map information for self-driving including curvature/grade/lane information, road surface condition information, and climate information of a region in which the vehicle travels.”).
Sohn, Soliman, and Buzzetti are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Sohn to incorporate the teachings of Buzzetti to incorporate a variable g-g diagram with variable acceleration boundary values. Doing so provides a known method in the art to implement constrained control of an autonomous vehicle, advantageously as doing so would provide a closed admissible acceleration curve, tailored to an occupants driving tendencies, thus providing a feeling of comfort to an autonomous vehicle occupant by providing more accurate modeling of real driver data
Regarding claim 9
Sohn discloses “The method of claim 1, wherein the operating of the vehicle includes: comparing, by the one or more processors, a measured acceleration collected using a sensor in the vehicle that autonomously travels with a minimum acceleration during deceleration and a maximum acceleration during acceleration, calculated based on the driving pattern;” (See Sohn [0063] “As described above, according to one embodiment of the present invention, a driving experience is learned through a learning process, a parameter, a decision condition, and a longitudinal and lateral control value which are related to a behavior control of an ego vehicle are adjusted by being compared with surrounding driving situation information that changes during actual road driving, a variety of pieces of road environment information, and driving experience information used in learning, and thereby a variety of self-driving processes, such as lane keeping, maintaining of a vehicle-to-vehicle distance, lane changing, accelerating/decelerating in consideration of a structural characteristic of a road, acquiring safe driving skills on a busy road, and the like can be performed.”).
Sohn discloses “and wherein, as a comparison result, in response to determining that the measured acceleration is less than the minimum acceleration or is greater than the maximum acceleration, executing, by the one or more processors, deceleration or acceleration of the vehicle according to the driving pattern.” (See Sohn [0063] “As described above, according to one embodiment of the present invention, a driving experience is learned through a learning process, a parameter, a decision condition, and a longitudinal and lateral control value which are related to a behavior control of an ego vehicle are adjusted by being compared with surrounding driving situation information that changes during actual road driving, a variety of pieces of road environment information, and driving experience information used in learning, and thereby a variety of self-driving processes, such as lane keeping, maintaining of a vehicle-to-vehicle distance, lane changing, accelerating/decelerating in consideration of a structural characteristic of a road, acquiring safe driving skills on a busy road, and the like can be performed.”).
Regarding claim 10
Sohn modified discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “A non-transitory computer readable recording medium having recorded thereon an application program for executing the method of claim 1 by execution of a processor.” 
Soliman discloses “A non-transitory computer readable recording medium having recorded thereon an application program for executing the method of claim 1 by execution of a processor.” (See Soliman [0029] “The controller 200 includes a computing device (processor or processing hardware) 202 (e.g., central processing unit having one or more computing processors) in communication with non-transitory memory 204 (e.g., a hard disk, flash memory, random-access memory, memory hardware) capable of storing instructions executable on the computing processor(s) 202.”).
Sohn and Soliman are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sohn to incorporate the teachings of Soliman to incorporate a non-transitory memory. Doing so provides a well-known method in the art to implement a program of calculating driving constraints based upon a specific driver profile history, for an autonomous controller, and implementing the driving constraints advantageously providing a feeling of comfort and familiarity to an autonomous vehicle occupant facilitated on a known storage medium.
Regarding claim 11
Sohn discloses “An autonomous driving control apparatus, comprising: a driver pattern generator configured to collect driving information of a driver and curvature information of a road,” (See Sohn [0009] “wherein the self-driving learning apparatus and method allow characteristics of the various road driving environments, which are difficult to reflect in a development process, to be reflected in a self-driving system by collecting driving experience information of a real human driver in advance and analyzing and learning the driving experience information.” & [0016] “The driving environment information may include at least one of vehicle type information, detailed road map information for self-driving including curvature/grade/lane information, road surface condition information, and climate information of a region in which the vehicle travels.”).
Sohn discloses “and to generate a driving pattern of the driver, defined by associating behaviors in longitudinal and lateral directions of the vehicle based on the driving information;” (See Sohn [0015] “The behavior control information may be longitudinal and lateral control information which includes at least one of lane change information, acceleration and deceleration information, and left and right turn information.”).
Sohn discloses “wherein the driving information includes longitudinal acceleration and lateral acceleration that are collected to a time point of terminating intervention of the driver from a time point of starting intervention of the driver with respect to the vehicle,” (See Sohn [0002] “The present invention relates to a self-driving learning apparatus and method using driving experience information, and more particularly, to a self-driving learning apparatus and method using driving experience information which collect environment information necessary for self-driving and self-driving experience information from a vehicle being manually driven by a driver and apply the collected information to a self-driving system.”, & [0015] “The behavior control information may be longitudinal and lateral control information which includes at least one of lane change information, acceleration and deceleration information, and left and right turn information.”).
Sohn discloses all of the elements of the claimed invention except “and a vehicle controller configured to set the driving pattern to a constraint condition for driving torque and brake pressure and to operate the vehicle based on the driving pattern,”, “wherein the driver pattern generator includes a driving pattern calculator configured to: pass the collected longitudinal acceleration and lateral acceleration through a predetermined filter to remove noise;”, “and calculate a diagram in a closed curve shape that corresponds to a driving tendency of the driver using the longitudinal acceleration and lateral acceleration from which the noise is removed,”, & “wherein, the closed shape includes a rounded shape, a rhombus shape, and cross shapes, and an aggressive driving tendency, a normal driving tendency and a defensive driving tendency maybe modeled the round shape, the rhombus shape and the cross shape, respectively.”. 
Soliman discloses “and a vehicle controller configured to set the driving pattern to a constraint condition for driving torque and brake pressure and to operate the vehicle based on the driving pattern,” (See Soliman [0047] “Referring to FIGS. 11 and 12, in some implementations, during the autonomous driving mode, the propulsion system 140 adjusts its parameters based on the learned ideal driver behavior 213 for vehicle acceleration and braking and steering behaviors, since it maximizes the energy efficiency of the vehicle 100d.” & [0040] “The parameters of the propulsion system 140 may include, but are not limited to, propulsion power or wheel torque response profiling or delay, gear shifting, axle torque distribution from front to rear or vice-versa, engine torque response and/or engine speed operating point in the case of a hybrid, power split between electric propulsion and combustion engine propulsion or even the powertrain operating state in the case of a full or plug-in parallel hybrid electric vehicle (HEV).”).
Sohn and Soliman are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sohn to incorporate the teachings of Soliman to incorporate a constraint condition for a braking and driving torque autonomous control signal. Doing so provides a known method in the art to implement driving constraints based upon a specific driver profile history, for an autonomous controller, advantageously as doing so would reduce a sense of unfamiliarity between autonomous driving and actual driving, thus providing a feeling of comfort to an autonomous vehicle occupant.
Buzzetti discloses “wherein the driver pattern generator includes a driving pattern calculator configured to: pass the collected longitudinal acceleration and lateral acceleration through a predetermined filter to remove noise;” (See Buzzetti [0027]-[0028] “According to a possible embodiment, system 1 comprises a module 2 for pre-processing the signals, representing the longitudinal acceleration a.sub.x and the lateral acceleration a.sub.y. Such pre-processing module 2 is shown in more detail in FIG. 3. More in particular, the pre-processing module 2 comprises a first non-linear filter 3, for the filtering of out-of-scale signals, preferably samples not included between −10 and +10 m/ŝ2. Module 2 further and preferably comprises a second low-pass filter 4, preferably a first order filter with a cut-off frequency of 1 Hz.”).
Buzzetti discloses “and calculate a diagram in a closed curve shape that corresponds to a driving tendency of the driver using the longitudinal acceleration and lateral acceleration from which the noise is removed,” (See Buzzetti Figs. 4 & 8, & [0002] “Several techniques, for estimating the driving style of vehicle drivers, are known. Such techniques should be used in relation to the estimated fuel consumption, to the driver's behavioural safety or to estimate, in general, his driving skills. According to some techniques, the estimation is also made to implement an automatic control of some aspects of the vehicle driving.”).
Sohn, Soliman, and Buzzetti are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Sohn to incorporate the teachings of Buzzetti to incorporate a g-g diagram with filtered accelerations corresponding to driving behaviors or styles. Doing so provides a known method in the art to regulate raw data for better implementing driving constraints, advantageously as doing so would reduce distortions of measured accelerations, improving accuracy of real driver model control signals for an autonomous system, thus providing a feeling of comfort to an autonomous vehicle occupant by providing more accurate modeling of real driver data.
Kallmeyer discloses “wherein, the closed shape includes a rounded shape, a rhombus shape, and cross shapes, and an aggressive driving tendency, a normal driving tendency and a defensive driving tendency may be modeled the round shape, the rhombus shape and the cross shape, respectively.” (See Kallmeyer Fig. 2, disclosing closed shape diagrams of a plurality of shapes (including circular, rhombus, and cross patterns), 
    PNG
    media_image1.png
    499
    713
    media_image1.png
    Greyscale
 the shapes characterizing driving behavior as per [0019] “A further development provides that a driving behavior is detected by the control unit and stored as a gg profile. In other words, the longitudinal acceleration ax (s) and the lateral acceleration ay (s) of a motor vehicle are detected and a gg profile, which characterizes the detected acceleration behavior, is generated from the captured data by the control unit. ​For example, it is possible for the driving behavior to be detected continuously or during a detection mode, and the values of the longitudinal acceleration ax (s) and the transverse acceleration ay (s) to be logged. The modification parameters can be determined in such a way that they generate a gg profile which reproduces the driving behavior. This results in the advantage that modification parameters mx, my, mxy1, mxy2 can be determined, which describe the driving behavior of a driver.” Modeling characterized behaviors to any shape would be obvious in view of Kallmeyer, see [0002] “In order to minimize the wear of a motor vehicle and the loading of the vehicle occupants, it is necessary to learn a gentle and predictive driving style. Investigations have shown that such a driving style, as is maintained, for example, by chaufes, has a characteristic acceleration behavior which differs from that of a normal driver and can be described in so-called gg profiles.​”, & [0029] “​FIG. 2 shows possible gg profiles 4 which are generated by different parameter sets PAR1, PAR2, PAR3, PAR4, PAR5, PAR6. A respective parameter set Par can comprise the four modification parameters mx, my, mxy1, mxy2. The gg profiles 4 define values of the longitudinal acceleration ax (s) and the lateral acceleration ay (s), which are permissible in the case of a trajectory S to be calculated.”.).
Sohn, Soliman, Buzzetti, and Kallmeyer are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Sohn to incorporate the teachings of Kallmeyer to incorporate a g-g diagram with acceleration profiles of different shapes corresponding to driving behaviors or styles. Doing so provides a known method in the art for classifying driving behaviors, advantageously provided for driving assistance optimized with respect to acceleration behavior, improving occupant comfort during driving at varying levels of autonomy.
Regarding claim 14
Sohn modified discloses all of the elements of the claimed invention except “The autonomous driving control apparatus of claim 11, wherein the predetermined filter includes at least one of a moving average filter (MAF) and a low pass filter (LPF).”
Buzzetti discloses “The autonomous driving control apparatus of claim 11, wherein the predetermined filter includes at least one of a moving average filter (MAF) and a low pass filter (LPF).” (See Buzzetti [0028] “Module 2 further and preferably comprises a second low-pass filter 4, preferably a first order filter with a cut-off frequency of 1 Hz.”).
Sohn, Soliman, and Buzzetti are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Sohn to incorporate the teachings of Buzzetti to incorporate a low pass filter for filtering out noise or disturbances from a sensor reading. Doing so provides a known method in the art to regulate raw data, advantageously as doing so would reduce distortions of measured accelerations, improving accuracy of real driver model control signals for an autonomous system, thus providing a feeling of comfort to an autonomous vehicle occupant by providing more accurate modeling of real driver data.
Regarding claim 15
Sohn discloses “The autonomous driving control apparatus of claim 11, wherein the driver pattern generator includes a storage configured to match and store the collected curvature information and a driving pattern that corresponds to the calculated diagram.” (See Sohn Fig. 5, Char. S210, & [0057] “Obtained driving experience information and driving environment information may be stored in a driving experience database (DB) 400 through an external network 600 by being matched according to a driving time and a region through which the vehicle travels.”).
Regarding claim 16
Sohn modified discloses all of the elements of claim 15 and Sohn further discloses all of the elements of the claimed invention except “The autonomous driving control apparatus of claim 15, wherein the storage classifies the diagram into a plurality of sections according to a change in driving state,” & “and is configured to store a boundary value of the longitudinal acceleration and the lateral acceleration in the plurality of sections.”
Buzzetti discloses “The autonomous driving control apparatus of claim 15, wherein the storage classifies the diagram into a plurality of sections according to a change in driving state,” (See Buzzetti Fig. 8, & [0019] “FIG. 8 shows a possible admissible acceleration curve at the base of the system and of the method for estimating the driving style according to the invention, where the area, delimited by such curve, is divided into parts with different admissibility as for the driving style.”, & Sohn [0040] “In addition, the control information collecting sensor 102 collects behavior control information of the traveling vehicle. The control information collecting sensor 102 is a sensor which is provided inside a vehicle which is controlled by a driver or self-driving information for acquiring longitudinal and lateral control information of the vehicle.”).
Buzzetti discloses “and is configured to store a boundary value of the longitudinal acceleration and the lateral acceleration in the plurality of sections.” (See Buzzetti Fig. 8, & [0031] “System 1, in particular the elaboration module 6 itself, comprises a memory module 7, wherein pairs of the admissible limit values of the longitudinal and lateral accelerations are stored.”, & Sohn [0074] “Then, the self-driving learning apparatus analyzes and learns parameters for a driving environment condition related to the behavior of the ego vehicle, types of parameter values, and a change condition and a range of variation of a parameter that is considered to have affected the behavior of the ego vehicle (S230).”).
Sohn, Soliman, and Buzzetti are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Sohn to incorporate the teachings of Buzzetti to incorporate a sectioned g-g diagram with acceleration boundary values. Doing so provides a known method in the art to implement constrained control of an autonomous vehicle, advantageously as doing so would provide a closed admissible acceleration curve, tailored to an occupants driving tendencies, thus providing a feeling of comfort to an autonomous vehicle occupant by providing more accurate modeling of real driver data.
Regarding claim 17
Sohn discloses “The autonomous driving control apparatus of claim 16, wherein the plurality of sections include a deceleration section, a turn section, and an acceleration section.” (See Sohn [0041] “Here, the behavior control information employed in the embodiment of the present invention is longitudinal and lateral control information which includes at least one of lane change information, acceleration and deceleration information, and left and right turn information.”).
Regarding claim 18
Sohn modified discloses all of the elements of the claimed invention and Sohn further discloses all of the elements of the claimed invention except “The autonomous driving control apparatus of claim 16, wherein the driving pattern calculator is configured to variably adjust a size of the diagram and the boundary value of the longitudinal acceleration and the lateral acceleration when a curvature of the road is changed.”
Buzzetti discloses “The autonomous driving control apparatus of claim 16, wherein the driving pattern calculator is configured to variably adjust a size of the diagram and the boundary value of the longitudinal acceleration and the lateral acceleration when a curvature of the road is changed.” (See Buzzetti [0065] “For example, with reference to FIG. 8, three concentric curves are represented with the same shape and different only for a scale factor. The outer curve corresponds to the admissible accelerations curve, as previously described. The two inner curves represent both acceptable accelerations conditions, but the halfway curve, nearer to the outer curve, delimits an area closer to the maximum admissible conditions.” Also see Sohn Fig. 5 Chars. S230-S240, [0044] “Thus, the present invention allows environment information with various variables acquired in an actual driving situation, rather than in a self-driving system using a scenario or usage example designed in advance by a system developer, to be applied to a self-driving system.”, & [0016] “The driving environment information may include at least one of vehicle type information, detailed road map information for self-driving including curvature/grade/lane information, road surface condition information, and climate information of a region in which the vehicle travels.”).
Sohn, Soliman, and Buzzetti are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Sohn to incorporate the teachings of Buzzetti to incorporate a variable g-g diagram with variable acceleration boundary values. Doing so provides a known method in the art to implement constrained control of an autonomous vehicle, advantageously as doing so would provide a closed admissible acceleration curve, tailored to an occupants driving tendencies, thus providing a feeling of comfort to an autonomous vehicle occupant by providing more accurate modeling of real driver data.
Regarding claim 19
Sohn discloses “The autonomous driving control apparatus of claim 11, wherein the vehicle controller includes: a comparer configure to compare a measured acceleration collected using a sensor in the vehicle that travels autonomously with a minimum acceleration during deceleration and a maximum acceleration during acceleration, calculated based on the driving pattern;” (See Sohn [0063] “As described above, according to one embodiment of the present invention, a driving experience is learned through a learning process, a parameter, a decision condition, and a longitudinal and lateral control value which are related to a behavior control of an ego vehicle are adjusted by being compared with surrounding driving situation information that changes during actual road driving, a variety of pieces of road environment information, and driving experience information used in learning, and thereby a variety of self-driving processes, such as lane keeping, maintaining of a vehicle-to-vehicle distance, lane changing, accelerating/decelerating in consideration of a structural characteristic of a road, acquiring safe driving skills on a busy road, and the like can be performed.”).
Sohn discloses “and wherein, as a comparison result, in response to determining that the measured acceleration is less than the minimum acceleration or is greater than the maximum acceleration, deceleration or acceleration of the vehicle is executed according to the driving pattern.” (See Sohn [0063] “As described above, according to one embodiment of the present invention, a driving experience is learned through a learning process, a parameter, a decision condition, and a longitudinal and lateral control value which are related to a behavior control of an ego vehicle are adjusted by being compared with surrounding driving situation information that changes during actual road driving, a variety of pieces of road environment information, and driving experience information used in learning, and thereby a variety of self-driving processes, such as lane keeping, maintaining of a vehicle-to-vehicle distance, lane changing, accelerating/decelerating in consideration of a structural characteristic of a road, acquiring safe driving skills on a busy road, and the like can be performed.”).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kallmeyer et. al. (U.S. Publication No. 2019/0071078) discloses a driver assistance device for partially and fully autonomous guidance of a transportation vehicle, method, and transportation vehicle, with G-G profiles characterizing driver behavior (See Fig. 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664